Citation Nr: 1530150	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for right elbow residuals status post ganglion cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966 and from February 1966 to February 1984.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Following the most recent adjudication by the Agency of Original Jurisdiction (AOJ) within the June 2010 Statement of the Case (SOC), additional evidence has been added to the claims file.  However, in June 2015, the Veteran's representative submitted an Appellant's Brief which included a waiver of initial consideration of such evidence by the AOJ; therefore, the Veteran's claims have been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  

Finally, to the extent that the Veteran's August 2010 VA Form 9 appeared to limit his appeal to the issues of entitlement to service connection for hemorrhoids and right elbow residuals, the Board notes that the Veteran discussed his sleep apnea claim in the explanation portion of his VA Form 9.  Moreover, all three issues were addressed by the Veteran's representative in a June 2013 statement in lieu of VA Form 646, and all three issues were certified to the Board by the AOJ that same month.  Thus, the Board finds that all three issues are properly before it on appeal and they have been properly considered herein.  38 C.F.R. §§ 20.200-02 (2014).  


FINDINGS OF FACT

1.  The Veteran does not have a current sleep apnea disability or another sleep disorder.  

2.  Resolving any reasonable doubt in favor of the Veteran, hemorrhoids had onset during active service and have continued since that time.  

3.  Resolving any reasonable doubt in favor of the Veteran, his current right elbow scars are the residuals of surgical removal of recurring ganglion cysts which had onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

3.  The criteria for service connection for right elbow residuals status post ganglion cyst removal have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims by way of notice letters sent to the Veteran in April 2007 and August 2007.  Moreover, as the Board herein grants the Veteran's claims of entitlement to service connection for hemorrhoids and right elbow residuals status post ganglion cyst removal, no further discussion with respect to VA's duties to notify and assist is warranted regarding these claims.  

Regarding the duty to assist, the RO has obtained the Veteran's partial service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

Notably, VA has a heightened duty to assist when the Veteran's service treatment records are incomplete or unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  The Veteran has been properly advised of his missing service treatment records and alternative forms of evidence to submit in lieu of the missing records, and he has submitted portions of his service treatment records which have been considered by the Board herein.  Given the above, the Board finds that the Veteran's complete service treatment records are unavailable and that any additional efforts to obtain the missing records would be futile.  Therefore, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims.  Finally, the Veteran's sleep apnea claim is denied herein for lack of a current disability; as such, further remand to attempt to obtain complete service treatment records would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for sleep apnea.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed further below, there is no competent evidence of a current sleep apnea disability during the pendency of the appeal.  As such, a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  

Service treatment records do not document any complaints, treatment, or diagnosis of sleep apnea, or any other sleep disorder.  

Post-service medical records from August 2007 document an assessment of a nightmare disorder; the Veteran was referred for a sleep study to rule out sleep apnea.  In November 2007, the Veteran complained of suspected sleep apnea and reported severe snoring for over three years, nightmares for several years, and daytime fatigue once or twice per week.  The attending physician noted that the Veteran's described complaints were not quite typical for sleep apnea, and that the equipment-based findings were unremarkable; nevertheless, the Veteran was scheduled for a subsequent sleep apnea screen.  

Following a sleep lab study, the reporting physician noted that there was no evidence for a relevant sleeping-related respiratory disorder and that further diagnostic testing in the sleep lab was not warranted.  

As discussed above, "[i]n the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Indeed, the Veteran is not shown by the competent evidence of record to have sleep apnea or another sleep disorder at any time during the pendency of the appeal  McClain, 21 Vet. App. at 321.  

To the extent that the Veteran asserts a current sleep apnea disability or another sleep disorder which is related to his active service, the Board finds his statements to be of little probative value.  The Veteran is competent to report observable symptomatology, such as snoring, see Layno, 6 Vet. App. at 469; however, he is not competent, as a layperson, to diagnose a complex condition such as sleep apnea or another sleep disorder, or to render a nexus opinion regarding such conditions.  See Jandreau, 492 F.3d at 1376-77.  

Accordingly, on this record, a preponderance of the evidence weighs against the Veteran's claim that he has sleep apnea or anther sleep disorder which is etiologically related to active service.  Rather, a preponderance of the evidence establishes that the Veteran does not have a current sleep apnea disability or another sleep disorder.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


II.B.  Service Connection - Hemorrhoids & Right Elbow Residuals

The Veteran also claims entitlement to service connection for hemorrhoids and right elbow residuals status post ganglion cyst removal.  

Service treatment records within the claims file do not contain a physical examination conducted at the Veteran's enlistment into active service.  Therefore, he is presumed to have been sound upon entry to active service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Thereafter, service treatment records document an onset of hemorrhoids beginning in March 1966 and continuing regularly thereafter.

Service treatment records also document a ganglion cyst on the Veteran's right elbow in August 1973 which subsequently required surgical removal.  Again in April 1979, a recurring ganglion cyst on his right elbow was noted and subsequently removed in July 1979.  

Post-service treatment records likewise document the Veteran's ongoing complaints of hemorrhoids, beginning with a June 1984 periodic examination which noted the Veteran's history and his report of piles/rectal disease.  More recently, beginning in May 1998 and continuing thereafter, the Veteran has continued to complain of hemorrhoids.  

Likewise, the June 1984 periodic examination documented the Veteran's prior right elbow cyst and the Veteran's reported history of growths and cysts on his right elbow.  More recent treatment records beginning in June 2003 document his status post right elbow cyst removal.  A November 2006 examination documented a stretching deficit of the right elbow, and a palpable moving cyst in the region of his residual scar.  

The Veteran was afforded a contract VA examination in October 2009 regarding his claimed hemorrhoids and right elbow residuals status post ganglion cyst removal.  Significantly, the examiner diagnosed the Veteran with bleeding hemorrhoids which had been ongoing since about 1968 and required multiple prior surgeries.  Additionally, the examiner documented two unremarkable, non-disfiguring, and asymptomatic surgical scars of the right elbow status post cyst removal.  

Given the above, the Board finds that the preponderance of evidence weighs in favor of the Veteran's claims of entitlement to service connection for hemorrhoids and right elbow residuals status post ganglion cyst removal.  He has demonstrated current disabilities which had onset during active service and continued therefrom.  As such, resolving any reasonable doubt in favor of the Veteran, service connected is warranted, and the claims are granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for sleep apnea is denied.  

Service connection for hemorrhoids is granted.  

Service connection for right elbow residuals status post ganglion cyst removal is granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


